Exhibit 21 SUBSIDIARIES OF MANPOWER INC. As of December 31, 2008 Corporation Name Incorporated inState / Country of Huntsville Service Contractors, Inc. Alabama Benefits S.A. Argentina Cotecsud S.A.S.E. Argentina Right Management SA Argentina Rural Power S.A. Argentina Salespower S.A. Argentina Compower Pty. Limited Australia Empower Research Pty. Ltd. Australia Intellectual Capital Pty. Ltd. Australia Manpower No. 10 Pty. Ltd. Australia Manpower No. 11 Pty. Ltd. Australia Manpower No. 12 Pty. Ltd. Australia Manpower No. 13 Pty. Ltd. Australia Manpower No. 14 Pty. Ltd. Australia Manpower No. 15 Pty. Ltd. Australia Manpower Services (Australia) Pty. Ltd. Australia ORMS Group APS Pty Limited Australia Polson Pty. Ltd. Australia Right from Home Pty. Ltd. Australia Right Management Consultants Holdings Pty. Ltd. Australia Right Management Consultants International Pty. Ltd. Australia Right Management Consultants (NSW) Pty. Ltd. Australia Right Management Consultants (OC) Pty Ltd. Australia Right Management Consultants Pty. Ltd. Australia Right Management Consultants (QLD) Pty. Ltd. Australia Workforce (Vic) Pty. Limited Australia Powerserve GmbH Austria Right Management Austria GmbH Austria Manpower GmbH Austria Manpower Holding GmbH Austria Manpower Professional Bahrain S.P.C Bahrain Representative office of Manpower CIS LLC in BelarusRepublic Belarus Alternative International (Holdings) SA Belgium Elan IT Resource S.A. Belgium Manpower Business Solutions SA Belgium Right Management Belgium NV Belgium S.A. Manpower (Belgium) N.V. Belgium Manpower Brasil Ltda. Brazil Manpower Professional Ltda. Brazil Manpower Staffing Ltda. Brazil Right do Brasil Ltda. Brazil Manpower/V-TRAC International, Ltd. British Virgin Islands Clarendon Parker Holdings Ltd British Virgin Islands Bulgaria Team EOOD Bulgaria Manpower Bulgaria OOD Bulgaria Manpower, Inc. / South California California Coutts Consulting Canada Inc. Canada Jefferson Wells International (Canada), Inc. Canada Manpower Services Canada Limited Canada Murray Axmith & Associates Limited Canada Right Management Canada Canada Right Management China China Manpower Business Consulting (Shanghai) Co. Ltd. China Manpower Caden (China) Co., Ltd. China Manpower & Standard Human Resources (Shanghai) Co. Ltd. China Manpower de Columbia Ltda. Colombia Manpower Professional Ltd. Colombia Manpower Costa Rica, S.A. Costa Rica Manpower Croatia Croatia Elan IT Resource s.r.o CzechRepublic Manpower, pol. s.r.o CzechRepublic CareerHarmony, Inc. Delaware Ironwood Capital Corporation Delaware Jefferson Wells International, Inc. Delaware Manpower CIS Inc. Delaware Manpower Finances LLC Delaware Manpower Franchises, LLC Delaware Manpower Holdings, Inc. Delaware Manpower International, Inc. Delaware Right License Holdings, LLC Delaware USCaden Corporation Delaware Elan IT Resources A/S Denmark Manpower A/S (Denmark) Denmark Manpower Europe Holdings Aps Denmark Right Management Denmark A/S Denmark Right Management Nordic Holding A/S Denmark Manpower Republica Dominicana, S.A. Dominican Republic Manpower El Salvador, S.A. de C.V. El Salvador Manpower OÜ Estonia Elan IT Resource OY Finland Manpower Business Solutions Oy Finland Manpower Inclusive OY Finland MBS Technical Services OY Finland Right Management Finland OY AB Finland Elan Technical Services OY Finland Manpower OY Finland Alisia SARL France Elan I.T. Resource SARL France Jefferson Wells SAS France Manpower Business Services France France Manpower France Holding SAS France Manpower France SAS France Manpower Placement France Manpower Nouvelles Competences SAS France Manpower Services Aux Personnes France Right Management SAS France Pixid S.N.C France Spirit Search France Supplay SAS France Manpower Egalite des Chances France Adservice Gesellschaft fur Werbung und Verkaufsforderung mbH Germany AviationPower GmbH Germany Bankpower GmbH Personaldienstleistungen Germany Elan Computing (Deutschland) GmbH Germany Elan IT ReSource GmbH Germany Elan IT Services GmbH Germany Elan Telecommunications GmbH Germany GroundworX GmbH Germany Jefferson Wells GmbH Germany Manpower Beteiligungsgesellschaft mbH Germany Manpower Business Solutions GmbH Germany Manpower Deutschland GmbH Germany Manpower Equal Treatment GmbH Germany Manpower GmbH & Co. KG Personaldienstleistungen Germany Manpower Managed Structures GmbH Germany Manpower Professional Engineering GmbH Germany Manpower Professional Finance - Personaldienstleistungen GmbH Germany Manpower Specialties GmbH Germany Right Management GMBH Germany Vivento Interim Services GmbH Germany Manpower Team S.A. Greece Project Solutions S.A. Greece Manpower Guatemala S.A. Guatemala Manpower Honduras, S.A. Honduras Elan Computing (Asia) Limited Hong Kong Jefferson Wells HK Limited Hong Kong Manpower Services (Hong Kong) Limited Hong Kong Right Management Consultants Ltd (Hong Kong) Hong Kong Right Management Hong Kong Ltd. Hong Kong Standard Management Consulting Limited Hong Kong Manpower Munkaero Szervezesi KFT Hungary Manpower Business Solutions KFT Hungary Complete Business Services of Illinois, Inc. Illinois Right Management Consultants of Illinois Illinois Transpersonnel, Inc. Illinois Manpower Services India Pvt. Ltd. India SKA HR Solutions Pvt. Ltd. India Right Management India Private Limited India Elan Recruitment Limited Ireland Manpower (Ireland) Group Limited Ireland Manpower (Ireland) Limited Ireland PHI Transition Limited Ireland Right Transition Ltd. Ireland Adam Ltd. Israel Adi Ltd. Israel Career Harmony, Ltd Israel Career Ltd. Israel Career – Management of Housing for Elderly Ltd. Israel Manpower Israel Holdings (1999) Limited Israel Manpower Israel Ltd. Israel Manpower Miluot Ltd. Israel M.I.T. (Manpower Information Technology) Ltd. Israel M.P.H. Holdings Ltd. Israel Nativ 2 Ltd. Israel Storetail Israel Telepower Ltd. Israel Unison Engineering Projects Ltd. Israel M.F.S Solutions for Financial Organizations Ltd. Israel MBS (Manpower Business Solutions) Ltd. Israel Quality Translation Partnership Israel Elan IT Resource (formerly Brookstreet Spa) Italy Elan Solutions SRL Italy Jefferson Wells Srl Italy Manpower Business Solutions SRL Italy Manpower Formazione Spa Italy Manpower Italia S.r.l. Italy Manpower S.P.A. Italy Payroll Service S.P.A. Italy Right Management Consultants (Italy) SRL Italy Adgrams, Inc. Japan JobSearchpower Co. Ltd. Japan JobSupportpower Co. Ltd. Japan Manpower Japan Co. Limited Japan Mates Holdings Co. Ltd. Japan Mitsui Life Insurance Japan Mobile Com. Tokyo Japan Right Management Japan Inc. Japan Jordanian American Manpower Company, W.L.L. Jordan Topeka Services, Inc. Kansas Wichita Services, Inc. Kansas Representative office of Manpower CIS LLC in Kazakhstan Kazakhstan Manpower Korea, Inc. Korea Manpower Services, Inc. Korea Right Management Korea Co. Ltd. Korea Clarendon Parker Kuwait WLL Kuwait Representative office of UAB “Manpower Lit” in Latvia Latvia Manpower Lit UAB Lithuania Manpower SARL (Luxembourg) Luxembourg Right Management Luxembourg SA Luxembourg Elan IT Resource SARL Luxembourg Manpower Services (Macau) Limited Macau Agensi Pekerjaan Manpower Recruitment Sdn Bhd Malaysia Manpower Business Solutions (M) Sdn Bhd Malaysia Manpower Staffing Services (Malaysia) Sdn Bhd Malaysia Right Management Consultants International Pty. Ltd. Malaysia Right Management Malaysia Sdn Bhd Malaysia Techpower Consulting Sdn Bhd Malaysia Manpower Antilles Martinique Agropower, S.A. de C.V. Mexico Factoria Y Manufactura S.A. de C.V. Mexico Intelecto Tecnologico, S.A. De C.V. Mexico Manpower Corporativo, S.A. de C.V. Mexico Manpower Industrial, S.A. de C.V. Mexico Manpower Mensajeria, S.A. de C.V. Mexico Manpower Professional, S.A. de C.V. Mexico Manpower S.A. de C.V. Mexico Nurse Co. de Mexico, S.A. de C.V. Mexico Payment Services S.A. de C.V. Mexico Right Management Mexico, S.A. de C.V. Mexico Tecnologia Y Manufactura, S.A. de C.V. Mexico Manpower Monaco SAM Monaco Societe Marocaine De Travail Temporaire Morocco Manpower Business Services Maroc Morocco Elan Computing (Netherlands) B.V. Netherlands Jefferson Wells, B.V. Netherlands Manpower B.V. Netherlands Manpower Direkt B.V. Netherlands Manpower Management B.V. Netherlands Manpower Nederland B.V. Netherlands Vitae Beheer B.V Netherlands Vitae Groep B.V Netherlands Vitae Human Development Beheer B.V Netherlands Vitae Nederland B.V Netherlands Vitae International B.V Netherlands Vitae Human Development B.V Netherlands Flexservice Solutions B.V Netherlands Manpower Services B.V. Netherlands Manpower Solutions B.V. Netherlands Manpower Special Staffing B.V. Netherlands Performance Improvement Network BV Netherlands Right Management Nederland B.V. Netherlands Ultraflex B.V. Netherlands Ultrasearch B.V. Netherlands Manpower Nouvelle Caledonie New Caledonia Manpower Incorporated of New York New York Manpower Services (New Zealand) Ltd. New Zealand Right Management Consultants Ltd. (New Zealand) New Zealand Manpower Nicaruagua S.A. Nicaragua Alubar A/S Norway Elan IT Resource A/S Norway Elan Staffing Services AS Norway Framnaes Installajon A/S Norway Manpower A/S Norway Manpower Business Solutions –Retail AS Norway Manpower Norway Holdings AS Norway Manpower Professional Engineering AS Norway Manpower Professional Executive AS Norway Manpower Staffing Services AS Norway Quality People A/S Norway Right Management Norway A/S Norway Manpower Business Solutions A/S Norway Tri County Business Services, Inc. Ohio Manpower Panama, S.A. Panama Temporales Panama, S.A. Panama Manpower Paraguay S.R.L. Paraguay Manpower Peru S.A. Peru Manpower Professional Services S.A. Peru Right Management Inc. Pennsylvania Manpower Outsourcing Services Inc. Philippines Prime Manpower Resources Development, Inc. Philippines Clarendon Parker Qatar LLC Qatar Manpower, Qatar LLC Qatar Manpower CIS Ltd. Russia Elan IT Resource Sp. ZO.O Poland Manpower Polska SP. ZO.O Poland Manpower Portuguesa- Servicios de Recursos Humanos, SA Portugal Manpower Portuguesa 2- Servicios, LDA Portugal ManpowerOcean Indien Reunion FMI Resources Reunion Manpower Romania SRL Romania Clarendon Parker Arabia Saudi Arabia Manpower LLC Belgrade Serbia Manpower Staffing Services (Singapore) Pte. Ltd. Singapore Right Management Consultants International Pty. Ltd. Singapore Right Management Singapore Pte. Ltd. Singapore The Empower Group (Asia) Ltd. Singapore Manpower Slovakia SRO Slovakia Manpower d.o.o. Slovenia Jefferson Wells SA (Proprietary) Limited South Africa Manpower Intoto (Pty) Ltd. South Africa Manpower S.A. (Pty) Ltd. South Africa Vuya Manpower (Pty) Ltd. South Africa By Manpower S.L. Spain Elan IT Resource Computing S.L. Spain Manpower Business Solutions, S.L.U. Spain Manpower Team E.T.T., S.A.U. Spain Right Management Spain, S.L.U. Spain Manpower Student AB Sweden Manpower Business Solutions Service CenterAB Sweden Elan IT Resources AB Sweden Manpower AB Sweden Manpower Business Solutions Production AB Sweden Manpower Business Solutions Technical Services AB Sweden Manpower Contage AB Sweden Manpower EL & Tele AB Sweden Manpower HalsoPartner AB Sweden Manpower Sverige AB Sweden Nordea Bemanning AB Sweden Ostgotahalsan AB Sweden Right Management Sweden AB Sweden Right Sinova AB Sweden Right Sinova Sweden AB Sweden Sveriges Akademikerformedling AB Sweden Allegra Finanz AG Switzerland Elan Computing (Schweiz) AG, Zurich Switzerland Elan Telecommunications GmbH Switzerland Manpower AG Switzerland Manpower Holding AG Switzerland Manpower HR Management S.A. Switzerland MRC Consulting AG Switzerland M.S.A. Switzerland Right Management Switzerland AG Switzerland Worklink AG Switzerland Manpower Services (Taiwan) Co., Ltd. Taiwan Right Management Taiwan Co., Ltd. Taiwan HR Staffing LLC Texas Manpower Recruitment Solutions Co., Ltd. Thailand Skillpower Services (Thailand) Co. Ltd. Thailand Manpower Professional and Executive Recruitment Co., Ltd. Thailand Manpower Tunisie Tunisia Manpower Tunisie International, SARL Tunisia Manpower Insan Kaynaklari Limited Sirketi Turkey Manpower Secme ve Yerlestirme Hizmetleri Limited Sirketi Turkey Manpower, Middle East LLC UAE Clarendon ParkerMiddle East FZ LLC UAE DubaiAirport Free Zone UAE Representative office of Manpower CIS LLC in Ukraine Ukraine Bafin Holdings United Kingdom Bafin Services Limited United Kingdom Bafin (UK) Limited United Kingdom Brook Street Bureau PLC United Kingdom Brook Street (UK) Limited United Kingdom BS Project Services Limited United Kingdom Challoners Limited United Kingdom DP Support Services Limited United Kingdom Elan Computing Limited United Kingdom Elan Group Limited United Kingdom Elan Resource Support Services Limited United Kingdom Elan Telecommunications Group Ltd. United Kingdom Elan Telecommunications Ltd. United Kingdom Ferribush Limited United Kingdom Girlpower Limited United Kingdom Jefferson Wells, Ltd United Kingdom Manpower Contract Services Limited United Kingdom Manpower Holdings Limited United Kingdom Manpower IT Services Limited United Kingdom Manpower Nominees Limited United Kingdom Manpower Public Limited Company United Kingdom Manpower Services Ltd. United Kingdom Manpower UK Limited United Kingdom Nicholas Andrews Limited United Kingdom Overdrive Limited United Kingdom Psyconsult International Limited United Kingdom Right Corecare Limited United Kingdom Right Management Consultants Limited United Kingdom Right Management Limited United Kingdom Salespower Limited United Kingdom Temp Finance & Accounting Service Limited United Kingdom The Empower Group Ltd. United Kingdom Working Links Ltd. United Kingdom Aris Sociedad Anonima Uruguay Manpower de Venezuela C.A. Venezuela Manpower Empresa de Trabajo Temporal, C.A. Venezuela Servicios Alleray, C.A. Venezuela Manpower Vietnam Company Ltd. Vietnam Right Associates Government Services, Inc. Virginia Manpower Inc. Wisconsin Manpower Nominees Inc. Wisconsin Manpower of Indiana Limited Partnership Wisconsin Manpower of Texas Limited Partnership Wisconsin Manpower Professional Services, Inc. Wisconsin Manpower Texas Holdings LLC Wisconsin Resource Consulting Group, Inc. Wisconsin Signature Graphics of Milwaukee, Inc. Wisconsin
